 In the Matter of PROXIMITY PRINT WORKSandTEXTILE WORKERSORGANIZING COMM1VIEEIn the Matter of PROXIMITY PRINT WORKS, OF PROXIMITY MANUFAC-TURING COMPANYandTEXTILE WORKERS ORGANIZING COMMITTEECases Nos. R-486 and C-571, respectively,SECOND AMENDMENT TO DIRECTION OF ELECTIONJuly °3,1938On June 9, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision, Direction of Election, and Order I inthe above-entitled proceeding.The Direction of Election providedthat "an election by secret ballot shall: be conducted within twenty(20) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region." On June21, 1938, the Board issued an Amendment to Direction of Election,2providing that the election be held "at such time as the Board mayin the future direct."The Board hereby amends the Direction of Election, as amended,by striking therefrom the words "at such time as the Board may inthe future direct" and substituting therefor the words "within twenty(20) days fromJuly 23, 1938."17 N. L.It.B. 803.2 7 N. L.R. B. 816.8 N. L. R.B.,No. 58.574